DETAILED ACTION
Status of Claims
	Claims 1-12 are pending.
	Claims 7-12 are withdrawn from consideration.
	Claims 13-15 are cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Objections and Rejections
	The previous grounds of rejection stand.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohgane (US 2010/0119782), in view of Yokoyama (US 2016/0233002) or alternatively in view of Yokoyama (US 2016/0265125).
Regarding claim 1, Ohgane discloses a device for anodizing [0012]-[0013] (= a device for anodized oxidation), the device comprising:
An aluminum layer ([0012] = an anode element);
An electrode ([0041] = a cathode element);
An aqueous solution ([0041] = an electrolytic medium);
A protective layer (12) ([0022] = a conductor element); and

Wherein the anode element (i.e. aluminum layer) comprises a first side and a second side, wherein the second side faces opposite to the first side;
Wherein the substrate (11) comprises a curved surface section that extends along a curvature around a center of curvature (abstract, [0013], [0022]);
wherein the electrolytic medium is configured to connect the anode element and the cathode element (i.e. both electrodes or elements are disposed in the electrolyte in order to carry out anodization);
aluminum is immersed as a positive electrode into an electrolytic solution composed of sulfuric acid, oxalic acid, or phosphoric acid, the aluminum is oxidized by connecting a direct current power source between the positive electrode and a negative electrode that is also immersed in the electrolytic solution and passing an electric current between the electrodes, and holes of a submicron order are formed anisotropically in the direction perpendicular to the surface of the anodic oxidation layer and the aluminum anodic oxidation layer is thus formed [0034] (= wherein the cathode element in conjunction with the anode element and the electrolyte medium is configured to generate at least one group of electric field lines that define a plane, wherein at least a straight extrapolation of the group of electric field lines intersect the center of curvature, wherein the generation of the at least one group of electric field lines results in an anodized oxidation of the anode element on the curved surface section).  Regarding the claimed “of an anode element for a curved X-ray grating” of the preamble, the claimed apparatus is not limited by the material or article worked upon (MPEP § 2115).  
The device of Ohgane does not disclose the carrier element configured to receive the second side of the anode element. 

Alternatively, in the same or similar field of endeavor, Yokoyama (‘125) discloses the manufacturing of an x-ray grating in which a support substrate is used for reversible attachment of the anodized oxide [0041]-[0050], Figure 3.  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the device of Ohgane such that a carrier substrate performs a reversible attachment in order to transfer elements to manufacture the x-ray grating because Yokoyama (‘002 or ‘125) disclose utilizing a support substrate such that the anode element (e.g. layer to be anodized) is reversibly attached.  The transferring of elements or layers would provide the ability to alter the sequence of layering. Regarding the claimed “carrier element is configured to receive the second side of the anode element, and the first side of the anode element is configured to attach the conductor element when the carrier element has received the second side of the anode element”, “wherein the second side of the anode element and the carrier element are configured to detach from each other” and “the curved surface section is configured to receive the conductor element when the second side of the anode element is detached from the carrier element” is claim language directed towards the manner of operating the device and does not differentiate the apparatus claim from the prior art (MPEP § 2114 II).  
Regarding claim 2, Ohgane discloses wherein the anode element comprises aluminum [0007], [0012] (= aluminum foil). 
Regarding claims 3 and 4, Ohgane discloses wherein the object to be formed (i.e. optical element) has a concave-convex structure and therefore since the surface to be treated is curved, one of ordinary skilled in the art would expect the carrier substrate which supports the concave-convex surface to have the same or similar shape.  Moreover, selection of a curved substrate as either concave or convex would have been an obvious engineering design choice (MPEP § 2144.04 IV B).  Regarding the arrangement of the cathode and anode, there is a finite number of positions between the cathode, anode and center of curvature and therefore it would have been obvious to select from a finite number of identified, predictable solutions with a reasonable expectation of success.  
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohgane (US 2010/0119782), in view of Yokoyama (US 2016/0233002) or alternatively in view of Yokoyama (US 2016/0265125) and in further view of Ostermann (US 2013/0192588). 
Regarding claims 5-6, Ohgane and Yokoyama (‘125 or ‘002) disclose the claimed invention as applied above.  The combination does not disclose wherein the cathode is curved. Although the selection of a cathode shape is an obvious engineering design choice, the teachings of Ostermann are herein cited for disclosing a relationship between a curved counter electrode (40’) and a curved tube (10) to be treated.  In the same or similar field of endeavor of anodizing treatments, Ostermann discloses that the shape and arrangement provides a constant electric field over the entire curved surface resulting in a uniform treatment [0072], Figure 8. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising a curved cathode or electrode because Ostermann teaches that it is beneficial to have a curved counter electrode present to provide a uniform electric field when a treated object has a curved surface.  The claimed structured surface is not particularly limiting.  Any surface structure reads on the claimed “structured surface”.  Any electric field intrinsically provides a patterned electric field.  The instant claim language is not particularly limiting.  Given the curvature of Ostermann, a patterned electric field would be expected to be present to uniformly apply to the curved surface. 

Response to Arguments
Applicant's arguments filed 13 December 2021 have been fully considered but they are not persuasive. On pages 7-8, the remarks are directed towards the amended claim language.  The argument states that the claim language is not directed towards the manner of operating the claimed device and that in regards to the amended claim language, structure is claimed.  The Examiner respectfully disagrees with this analysis.  The claim language as indicated in the grounds of rejection above does not positively recite structural elements in regards to the .  
The remarks on page 9 refer to the cited prior art, however, the argument has not particularly pointed out how the combination of prior art does not disclose the claimed invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795